Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 1 of 18




                        "
                            EXHIBIT F
                      Tribal Contacts
  Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 2 of 18




                                                           EXHIBIT    F


                                               JAMESTOWN S’KLALLAM TRIBE

 Policy Representatives:


 Hansi Hals, Natural Resource Director
 360—681-4601
hhals@iamestowntribeorg
Jamestown S’Klallam Tribe
Natural Resources Department
 1033 Old Blyn        Hwy Sequim,
                            |
                                       WA 98382

 Randy Harder, Executive Director
 rharder@_gn9tc.org
360-297-6500
 Point   No      Point Treaty Council 19472    Powder   Hill   Place NE, Suite 210
Poulsbo, Washington 98370


Tribal Attorney:



Lauren      P.   Rasmussen
Attorney at Law
Law   Offices of Lauren P. Rasmussen, PLLC

lauren@rasmussen-Iaw.com
Mob:     (206) 407-4138
Tel: (206)       623-0900


Shellfish        Manager:


Kelly Toy, Shellfish        Manager
Jamestown          S'Klallam Tribe
1003 Old Blyn Highway
Sequim,      WA 98382

360-681-4641
ktoy@ iamestowntribe.org

Shannon       Miller, Inter-tidal Shellfish   Program Manager
PointNo Point Treaty Council
19472 Powder Hill Place NE Suite 210
Poulsbo,      WA 98370

360-297-6526
smiller@pngtc.org




Shellfish   Grower Settlement Agreement          Exhibit F
Page 1 of 17
Last revised February 13,       2020
     Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 3 of 18




                                                 LOWER ELWHA TRIBE

    Policy Representative:


    Matt Beirne, Natural Resources Director (orsuccessor)
                                                       '



                                             ‘




    760 Stratton Road
    Port Angeles, WA 98363
    Phone: 360-457-4012, x 7480
    Email: matt.beirne@elwha.org


    Tribal Attorney:


    Stephen     H.   Suagee
'
    Office of Tribal Attorney
    2851 Lower Elwha Road
    Port Angeles, WA 98363
    Phone: 360-504-3001
    Email: steve.suagee@elwha.org


    Shellfish   Manager:


    Robert Elofson, Shellfish Harvest Manager
  760 Stratton Road
~ Port’Angeles’,’ WA~98363L      r      7

    Phone: 360-457-4012, ext 7485
    Email: Robe'rt.élofsc'>n@ ’e’lwhaioi’g




    Shellfish   Grower Settlement Agreement ExhibitF
                                                   I




    Page 2 of 17
    Last revised February 13,   2020
  Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 4 of 18




                                              LUMMI INDIAN NATION

 Policy Representative:


 Jeremiah Julius
 Chairman
 Lummi Nation
 2665 Kwina Road
 Bellingham,      Wa   98226
 Tel. (360)   312—2000
 ieremiahi@lummi-nsn.gov


 Steve Solomon
 Chairman
 Lummi      Fisheries and Natural Resources   Commission
 Lummi Nation
2665 Kwina Road
 Bellingham,     Wa    98226
Tel. (360)    312-2000


Tribal Attorney:



Cynthia Cartwright
Office of the Reservation Attorney
                                      ‘




Lummi Nation
2665'Kwina Road
Bellingham,      Wa    98226
Tel. (360)    312-2160
Fax (360) 380—6982
cynthiachummi-nsngov

Shellfish Biologist or     Manager:


Ben Starkhouse
360-312-2300
bens@lummi-nsn.gov
2665 Kwina Road
Bellingham,      WA 98226

Karl   Mueller
360-3 12-2316
karlm@_|ummi-nsn.gov
2665 Kwina Road
Bellingham,      WA 98226

Shellfish   Grower Settlement Agreement       Exhibit F
Page 3 of 17
Last revised     February 13, 2020
 Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 5 of 18




                                                 MAKAH TRIBE

Policy Representative:


              To be provided.


Tribal Attorney:



Brian C. Gruber

ZIOINZ     CHESTNUT
2101    4‘“   Avenue
Suite   1230
Seattle,      WA 98121

206.448.1230
bggru ber@ziontzchestnut.com


Shellfish Biologist:



              To be provided.




Shellfish      Grower Settlement Agreement   Exhibit F

Page 4 of 17
Last revised February 13,       2020
      Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 6 of 18




                                                MUCKLESHOOT TRIBE

     Policy Representative:



     JeremyJames, Chair
     Muckleshoot         Fish   Commission
     39015 l72nd Avenue SE
     Auburn,         WA 98092
     (253) 939-3311
     Jerevaames@muckleshoot.nsn.us


     Tribal Attorney:



     Robert     L.   Otsea,   Jr.

     Richard Reich
     Office of the Tribal Attorney

     Muckleshoot Indian Tribe
    39015 172nd Avenue SE
    Auburn,      WA 98092
    (253) 939-3311
    Rob.Otsea@muckleshoot.nsn.us
    rreich@muckleshoot.nsn.us


    Shellfish Biologist:



    Andy Dalton
    Shellfish Biologist

    Muckleshoot Indian Tribe
    39015 172nd Avenue SE
    Auburn,      WA 98092
    (253) 939-3311

I
    Andy.DaIton@muckleshoot.nsn.us




    Shellfish   Grower Settlement Agreement   Exhibit F
    Page 5 of 17                      .




    Last revised February 13,        2020
    Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 7 of 18




                                                 NISQUALLY INDIAN TRIBE.


  Policy Representative:


  James Slape, Jr.
  4820 She Nah Num Dr.
  Olympia, WA 98513
  360.456.5221                           .




  slape.iamesir@nisquallv-nsn.gov


  Tribal ‘Attorney:

                      '




  Nate Cushman
  4820 She Nah       Num   Dr'.


  Olympia, WA        98513
  360.456.5221
  cushman.nate@nlsquaHv-nsn.gov


  Shellfish Biologist:


  Margaret Homerding
  4820 She Nah Num Dr.
  OIympiaLWA 98513
w7360;456:5227177777777             7        ~           r    ~   r   r   w

  homerdingmargaret@nisqua|lv—nsn.gov




       \A‘



             \




         A




  Shellfish      Grower Settlement Agreement      Exhibit F
                                                  '




  Page 6 of 17
  Last revised February 13,       2020
      Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 8 of 18




                                                             NOOKSACK TRIBE

     Policy Representative:


     Ross Cline,     Sr.,   Chair
     Nooksack     Tribal Council
     4979 Mt. Baker Hwy., Suite G
     PO Box 63                         '


'



     Deming/WA 98244
     (360) 592-5164


     Tribal   Attorney


     Charles N. Hurt,        Jr)

     Senior Tribal Attorn‘ey
     Office of Tribal Attorney
    Nooksack Indian Tribe
    5047 Mt. Baker Hwy.,
     P.O.   Box 63
    Deming;     WA 98244
    WSBA #46217
    Tel:    (360)592—4158
    Fax: (360)592-2227
    churt@nooksack—nsn.gov


    Technical:


    George Swanaset,           Jr.,        Director
                                            ’




    Nooksack Indian Tribe                                .




    Cultural    and Natural Resources Department
    5016 Deming Road
    Deming,     WA 98244           ‘




    (360) 592-5140




    Shellfish   Grower Settlement Agreement            Exhibit F
    Page 7 of 17
    Last revised February 13,                   2020
    Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 9 of 18




                                                     PORT GAMBLE S'KLALLAM TRIBE


Policy Representatives:


Paul McCollum, Natural Resource Director
paulm@ggst.nsn.us
360—297-6288
Port Gamble S'Klallam Tribe
31912 Little Boston Road NE
Kingston, Washington 98346


Randy Harder, Executive Director
rharderQantcorg
360-297-6500
Point       No    Point Treaty Council
19472 Powder Hill Place NE, Suite 210
Poulsbo, Washington 98370


Tribal Attorney:



Lauren       P.   Rasmussen
Attorney at Law
Law     Offices of Lauren P. Rasmussen, PLLC



|auren@rasmussen-law.com
Mob:        (206) 407-4138
Tel: (206)        623-0900


Shellfish         Manager:


Tamara Gage, Shellfish Manager
Port Gamble S'Klallam Tribe
31912 NE Little Boston RD
Kingston, WA 98346


360-297-6290
t   a   e         st.nsn.us


Shannon           Miller, Inter-tidal Shellfish      Program Manager
Point       No    Point Treaty Council
19472 Powder            Hill   Place   NE   Suite   210
Poulsbo,          WA 98370

360-297-6526
smiller@gnptc.org



Shellfish        Grower Settlement Agreement              Exhibit F

Page 8 of 17
Last revised February 13,              2020
         Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 10 of 18




                                                               PUYALLUP TRIBE


         Policy Representative:‘


         Fred Dillon
         3009 E. Portland Ave. Tacoma,     WA 98404
                                                I




         253-405—5154
         fred.di|lon@puvalluptribe-nsn.gov


         Tribal Attorneys:
         Sam   Stiltner

         3009 E. Portland Ave. Tacoma,     WA 98404
         253—573-7875
         sam.stiltner@puvalluptribe—nsn.gov

                                   I




                          ‘


         Alec Wrolson                       -

                                                    V



                                                           '




         3009 E. Portland Ave. Tacoma,     WA 98404
         253—382-6122
        alec.wrolson@puvalluptribe-nsn.gov


.
        Shellfish Biologist:
    '




        Name: DaVid Winfrey
        Mail Address: 3009 E. Portland Ave. Tacoma,            WA 98404
        Phone: 253-573—7933
        Email: david.winfrev@puva|luptribe—nsn.gov




        Shellfish   Grower Settlement Agreement         Exhibit F
        Page 9 of 17
        Last revised   February 13, 2020
Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 11 of 18




                                               SAUK-SUIA1TLE TRIBE


Policy Representative:


          To be provided.


Tribal Attorney:



Jack Fiander, Attorney
Towtnuk Law     Offices, Ltd.

Sacred Ground Legal Services,          Inc.

5808A Summitview Avenue,          Ste.    97
Yakima,     WA 98908

(509)   961-0096
towtnuklaw@m5n£0m

Shellfish Biologist:



          To be provided.




Shellfish   Grower Settlement Agreement        Exhibit F
                                                           I




Page 10 of 17
Last revised February 13,       2020
 Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 12 of 18




                                           SKOKOMISH INDIAN TRIBE

 Policy Representative:


 David Herrera
 Skokomish Indian Tribe
 N.   8O   Tribal   Center Road
 Skokomish Nation,             WA 98584

 Tribal Attorney:



 Earle D. Lees, Tribal Attorney
 Skokomish Indian Tribe
 N.   80   Tribal   Center Road
 Skokomish Nation,             WA 98584

 elees@skokomish.org
 360.877.2100         (tel)

 360.490.8959         (cell)

360.877.2104          (fax)



Shellfish Biologist or          Manager:


Jonathon Wolf
Deputy Director/Shellfish Manager
Skokomish Indian Tribe
N.    8O   Tribal   Center Road
Skokomish Nation,              WA 98584




Shellfish    Grower Settlement Agreement   Exhibit F
Page 11 of 17
Last revised February 13,          2020
Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 13 of 18




                                           SQUAXIN ISLAND TRIBE


Policy Representative:



Andy Whitener
200 SE   Billy   FrankJr.    Way
Kamilche,     WA 98584
360.432. 3809
awhitener@sguaxin.us


Tribal Attorney:



Kevin   R.   Lyon
3711 SE Old Olympic Hwy
Kamilche,     WA 98584
360.432.1771        x 1

klyon@sguaxin.us


Sharon Haensly
3711 SE Old Olympic Hwy
Kamilche,     WA 98584
360.432.1771        x   4
360.490.4830        (cell)

shaenslstguaxin.us


Shellfish Biologist:



Eric   Sparkman
200 SE   Billy   FrankJr.    Way
Shelton,     WA 98584
360.432.3811
esparkmaanSguaXinMS




Shellfish    Grower Settlement Agreement   Exhibit F

Page 12 of 17
Last revised February 13,          2020
 Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 14 of 18




                                                 STILLAG UAMISH TRIBE


 Policy Representative:


 Shawn      Yanity
 Chairman                       .




 Stillaguamish Tribe of Indians
 3322 236th Street NE
 Arlington,    WA 98223
 Tel:   360.631.5987
 syanity@sti|laguamish.com


 Tribal.   AttOrney:


 Scott   Mannakee
Tribal Attorney
Stillaguamish Tribe of Indians
 3322 236th Street NE
Arlington,    WA 98223
Tel:    360.572.3028
smanna|<ee@stillaguamish.com


Shellfish Biologist:



Franchesca Perez
Marine Stewardship and         Shellfish   Program   Biologist

Stillaguamish Tribe Natural Resources         Department
                                                       >




PO Box      277, Arlington   WA 98223
fperezQstilIaguamish.com, 360-631—2620




Shellfish   Grower Settlement Agreement         Exhibit F
Page 13 of 17
Last revised February 13,     2020
    Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 15 of 18




                                                  SUQU-AMISH   TRIB‘E



    Policy Representative:
    Rob Purser
    Fisheries     Department Director
    The Suquamlsh Tribe
    P.O.    Box 498
    Suquamish,      WA 98392
    Office: 360.394.8436

    Cell:   360.908.1712
    Fax: 360.598.4666



    Tribal Attorney:



    Rit Bellis,   Director

    Office of the Tribal Attorney

    The Suquamish Tribe '




    P.o. Box      498
    Suquamish,      WA 98392
    Office:   360.394.8501
    Cell:     360.340.0013

,1Ea,xa.3§9:597862m93


    Shellfish Biologist:     r   r




    Viviane Barry
    Shellfish     Program Manager
    The Suquamish Tribe
    P.O.    Box 498

‘
    Suquamish,      WA 98392
    Office:    360.394.8448
    Cell:   360.434.8788
    Fax:    360.598.4666




    Shellfish     Grower Settlement Agreement   Exhibit F

    Page 14 of 17
    Last revised February        13,‘   2020
 Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 16 of 18




                                               SWINOMISH TRIBE

 Policy Representative:


 Lorraine Loomis
 11426 Moorage        Way
 La Conner,     WA 98257
 (360)   466—7240
 Iloomis@swin'omish.nsn.us


 Tribal Attorney:



 Emily Haley
 11404 Moorage       Way
 La   Conner,   WA 98257
 (360) 466-7248
 ehalestwihomish.nsn.us-


Shellfish Biblogist:



Julie   Barber
11426 Moorage Way
La Conner,      WA 98257
(360)    466-7240
ibarber@swinomish.nsn.us




Shel'lfish   Grower Settlement Agreement   Exhibit F
                                           '




Page 15 of 17
Last revised     February 13, 2020
Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 17 of 18




                                                      TULALIP TRIBES


Policy Representative:



Jason GObin
Fish    &   Wildlife Director

Division      Head
6406 Marine Drive
Tulalip,     WA 98271

360-7 16-4595
iasongobin@tu|a|iptribes-nsn.gov
igobin@tula|iptribes-nsn.gov


Tribal Attorney:



Mason        D. Morisset

Morisset, Schlosser, Jozwiak         &   Somerville

218 Colman Building
811     First   Avenue
Seattle,     Washington 98104


Phone: 206—386-5200
Fax:    206-386-7322
Cell:   206-795-4090
Home        Office:   206-780-1508
E-mail:      m.morisset@msai.com


Saza    Osawa
Tribal      Attorney
Office      ofthe Reservation Attorney
6406 Marine Drive
Tulalip,     WA 98271
360-716-4548
sosawa@tulaliptribes-nsn.gov


Shellfish Biologist or      Manager:


Mike McHugh
Shellfish       Program Manager
6406 Marine Drive
Tulalip,     WA 98271
360-716-4615
mmchugh@tu|aliptribes-nsn.gov

Shellfish       Grower Settlement Agreement       Exhibit F

Page 16 of 17
Last revised February 13,       2020
 Case 2:89-sp-00306-RSM-DWC Document 423-9 Filed 05/21/20 Page 18 of 18




                                              UPPER SKAGIT TRIBE

 Policy Representative:


 Doreen Maloney/Scott Schuyler
 25944 Community        Plaza   Way
 Sedro-Woolley,      WA 98284
 (360) 854-7090


 Tribal Attorney:



 David   S.   Hawkins
 General Counsel
Upper Skagit Indian Tribe
25944 Community P'Iaza Way
SedrO-Woolley, WA 98284
360-854-7016
dhawkings@UPPERSKAGIT.com


Shellfish Biologist:



Currently vacant.




Shellfish     Grower Settlement Agreement   Exhibit F
Page 17 of 17
Last revised February 13,       2020
